Citation Nr: 0908859	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a left total 
knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
February 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2009, the Veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds additional development is warranted before it 
can make a decision in this case.  The Veteran underwent a 
left total knee replacement at the VA Medical Center in 
Richmond, Virginia, in January 2004.  He subsequently 
developed an infection.  In June 2004, the hardware was 
removed, and a spacer was placed in his knee.  In November 
2004, he underwent the second left total knee replacement.  

The Veteran alleges that he has developed a leg length 
discrepancy, i.e., he claims his left leg is two centimeters 
longer than his right leg, and that his left foot was turned 
approximately 45 degrees to the left, both of which he 
alleges are unforeseeable results from the left knee 
replacement surgeries.  

In a May 2006 medical opinion, a VA orthopedic surgeon stated 
that the Veteran's leg lengths were the same and attributed 
the Veteran's functional inequality to "pelvic obliquity and 
hip adduction."  X-rays taken at that time of the pelvis 
show a "mild pelvic tilt with minimal cephalad positioning 
of left hip compared to the right hip."  The Board finds 
that it needs to obtain a medical opinion as to whether the 
pelvic tilt was a possible result of the left total knee 
replacement surgery.

Additionally, no medical professional has addressed the 
Veteran's allegation that his left foot is now turned 
approximately 45 degrees to the left as a result of the 
surgery.

In order to avoid the appearance of a conflict of interest, 
the Board notes that it is requesting that the Veteran be 
examined by a VA facility that did not conduct the knee 
surgery on the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  At the February 2009 hearing before 
the undersigned, the Veteran indicated he 
was submitting additional evidence.  No 
additional evidence has been received by 
the Board.  The Veteran should submit 
that additional evidence to the RO so 
that it may be associated with the claims 
file.  

2.  After providing the appellant a 
reasonable opportunity to submit 
additional evidence the RO must schedule 
for the Veteran to be examined at the VA 
Medical Center in Beckley, West Virginia, 
by an orthopedic surgeon to determine 
whether he incurred additional disability 
as a proximate result of the left knee 
surgeries he underwent  at a VA Medical 
Center in January, June, and November 
2004.  If additional disability is found 
the examiner must state whether it is at 
least as likely as not that such 
disability resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault; or an event not reasonably 
foreseeable.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  
     
Following the examination the examiner is 
to opine whether it is at least as likely 
as not that  the pelvic tilt,  shown in 
the May 2006 x-ray report, resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
treatment providers in conjunction with 
the left knee surgeries; or an event not 
reasonably foreseeable in the course of 
VA surgery or treatment.

The examiner is to next determine whether 
the Veteran has a chronic disability 
corresponding to his claim that his left 
foot was turned approximately 45 degrees 
to the left as a result of the left knee 
surgeries.  Before making such an 
opinion, the examiner is to review the 
August 2002 VA x-ray report, which 
states, "There also appears to be a mild 
lateral deviation of the left tibia" 
(which was prior to any knee surgery).  
If a current and chronic disorder is not 
shown, the examiner should so state, 
including why a diagnosis is not 
warranted.  

For each and every diagnosed disorder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that the additional 
disability resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of VA treatment 
providers in conjunction with the left 
knee surgeries; or an event not 
reasonably foreseeable in the course of 
VA surgery or treatment.

Each opinion furnished by the examiner 
should be supported by a complete 
rationale, with reference to appropriate 
evidence and medical principles.  

3.  The Veteran should be notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  The RO should then readjudicate the 
Veteran's claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a 
left total knee replacement.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

